Citation Nr: 1706725	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  15-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle and left ankle disabilities.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle and left ankle disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1986 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a right ankle disability and for a left ankle disability.  By this decision the RO also denied service connection for a right knee disability and for a left knee disability, both to include as secondary to right ankle and left ankle disabilities.  

The case was later transferred to the Cleveland, Ohio Regional Office (RO).  

An April 2016 RO decision reopened and granted the Veteran's claim for entitlement to service connection for a right ankle disability (chronic, recurrent right ankle sprain, status post arthroscopy).  A 10 percent rating was assigned, effective June 3, 2011.  By this decision, the RO also reopened and granted the Veteran's claim for entitlement to service connection for a left ankle disability (chronic, recurrent left ankle sprain).  A 10 percent rating was assigned, effective June 3, 2011.  Therefore, the issues of entitlement to service connection for a right ankle disability and for a left ankle disability are no longer on appeal.  

In December 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

In December 2016, the Veteran filed claims for entitlement to service connection for varicose veins of the right leg and entitlement to service connection for varicose veins of the left leg.  He also filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a right ankle disability (chronic, recurrent right ankle sprain, status post arthroscopy) and for a left ankle disability (chronic, recurrent left ankle sprain).  He is also service-connected for a right ankle scar; posttraumatic stress disorder (PTSD); bilateral hearing loss; and for tinnitus.  

The Veteran contends that he has a right knee disability and a left knee disability that are related to service, or, more specifically, that are related to his service-connected right ankle and left ankle disabilities.  He specifically maintains that his right knee and left knee problems began in service.  He also asserts that he has an altered gait as a result of his service-connected bilateral ankle disabilities, which has caused his bilateral knee disabilities.  

The Veteran is competent to report right knee problems and left knee problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Marine Corps from August 1986 to July 1994.  

The Veteran's service treatment records do not specifically show treatment for right knee problems or for left knee problems.  

Post-service treatment records, including a VA examination report, show treatment for variously diagnosed right knee and left knee disabilities, including right knee strain; left knee strain; a right knee medial meniscus tear; and status post right knee arthroscopy, with a partial medial meniscectomy.  

A June 2010 report from C. Katz, M.D., notes that the Veteran complained of continued right knee pain.  The Veteran reported that he was seen at a VA facility and that he was told that he would benefit from an arthroscopy, but that he needed to strengthen his leg first.  He stated that he had a history of a right ankle injury in the military and that he wondered if his right knee injury was connected to his right ankle injury.  The assessment was right knee pain, unknown etiology.  Dr. Katz indicated that she explained to the Veteran that to the best of her knowledge, there was no way to prove a connection between his knee and his ankle (so long after the ankle injury).  

The Board observes that there is no indication that Dr. Katz reviewed the Veteran's claims file.  Additionally, she did not address direct service connection for the Veteran's right knee disability and left knee disability, and secondary service-connection for his left knee disability.  

An April 2016 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses were right knee strain and left knee strain.  The examiner commented that it was less likely as not that the Veteran's current bilateral knee condition was related to his ankles, but, rather, to natural age progression.  

The Board observes that the examiner did not address direct service connection in regard to the Veteran's claimed right knee disability and left knee disability, and did not provide any rationale for his opinion.  Additionally, the examiner diagnosed the Veteran with right knee strain and left knee strain.  The Board notes, however, that the Veteran has also been diagnosed with additional right knee problems including a right knee medial meniscus tear, and status post right knee arthroscopy, with a partial medial meniscectomy.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board further observes that the examiner did not address the Veteran's reports of right knee and left knee problems during service or since service.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner did not address whether the Veteran's service-connected right ankle and left ankle disabilities aggravated his right knee disability and/or left knee disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

In light of the deficiencies with the April 2016 VA knee and lower leg conditions examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a right knee disability and for left knee disability, both to include as secondary to service-connected right ankle and left ankle disabilities.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee problems and left knee problems since March 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed right knee disability and left knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right knee disability and left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee disabilities (to include right knee strain, a right knee medial meniscus tear, and status post right knee arthroscopy, with a partial medial meniscectomy, etc.,) and left knee disabilities (to include left knee strain).  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right knee disabilities (to include right knee strain, a right knee medial meniscus tear, and status post right knee arthroscopy, with a partial medial meniscectomy, etc.,) and left knee disabilities (to include left knee strain) are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of right knee and left knee problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected right ankle and left ankle disabilities, or any other service-connected disabilities, caused or aggravated any currently diagnosed right knee disabilities (to include right knee strain, a right knee medial meniscus tear, and status post right knee arthroscopy, with a partial medial meniscectomy, etc.,) and left knee disabilities (to include left knee strain).  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right knee disabilities (to include right knee strain, a right knee medial meniscus tear, and status post right knee arthroscopy, with a partial medial meniscectomy, etc.,) and left knee disabilities (to include left knee strain), by the Veteran's service-connected right ankle and left ankle disabilities, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right knee and left knee disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




